June 19, 2014 Securities and Exchange Commission Public Filing Desk treet, N.E. Washington, D.C. 20549 Re: Aspiration Funds; File Nos. 333-192991 and 811-22922 Ladies and Gentlemen: On behalf of Aspiration Funds (the "Trust"), we hereby electronically file, pursuant to Section 8(b) of the Investment Company Act of 1940, Pre-Effective Amendment No. 2 (the "Amendment") to the Trust's Registration Statement on FormN-1A.The Amendment is filed to respond to comments from the staff on Post-Effective Amendment No.1. If you have any questions concerning this filing, please contact Steven R. Howard at (646)737-4949. Very truly yours, /s/ Steven R. Howard Michelman & Robinson
